DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JUSTIN SAVAGE and JESSICA SAVAGE,
                           Appellants,

                                    v.

                     AZURE ESTATES FL TC, LP,
                             Appellee.

                              No. 4D21-248

                              [May 27, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sandra Basso-Pardo, Judge; L.T. Case Nos. 50-2019-AP-
000197-CA-XXMB and 50-2019-CC-015078-XXXX-MB.

  Malik Leigh of Watson Leigh, P.A., Pompano Beach, for appellants.

  Katina M. Hardee of Fowler White Burnett, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.